Citation Nr: 1043424	
Decision Date: 11/18/10    Archive Date: 11/24/10

DOCKET NO.  04-27 880	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent for 
residuals of a left knee injury, postoperative with degenerative 
changes.

2.  Entitlement to a total disability rating based on individual 
unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

The appellant




ATTORNEY FOR THE BOARD

A. Jaeger, Counsel


INTRODUCTION

The appellant had a period of inactive duty for training from 
January 1982 to June 1982 with the Army National Guard of 
Arkansas.

This matter comes before the Board of Veterans' Appeals (Board) 
from a December 2002 rating decision issued by the Regional 
Office (RO) of the Department of Veterans Affairs (VA) in North 
Little Rock, Arkansas, which awarded the appellant service 
connection for residuals of a left knee injury, postoperative 
with degenerative changes, and assigned an initial 10 percent 
rating, effective June 4, 2001.  The appellant disagreed with 
that rating.  Thereafter, in April 2004, the RO increased the 
appellant's evaluation for his left knee disability to 20 
percent, effective June 4, 2001.  

This case was previously before the Board in November 2005 and 
was remanded for further development.  As will be further 
discussed herein, the Board finds that the agency of original 
jurisdiction (AOJ) substantially complied with the remand orders 
and no further action is necessary in this regard.  See D'Aries 
v. Peake, 22 Vet. App. 97, 106 (2008); Dyment v. West, 13 Vet. 
App. 141, 146-47 (1999) (remand not required under Stegall v. 
West, 11 Vet. App. 268 (1998), where the Board's remand 
instructions were substantially complied with), aff'd, Dyment v. 
Principi, 287 F.3d 1377 (2002).

The Board observes that, while on remand, the appellant's 
original claims file was lost or misplaced.  However, for the 
reasons that will be fully discussed herein, the Board finds 
that, in the circumstances of this case, no prejudice results to 
the appellant in proceeding in the adjudication of his initial 
rating claim. 

The Board notes that the issue of entitlement to a TDIU was not 
certified for appeal.  However, when evidence of unemployability 
is submitted during the course of an appeal from an assigned 
disability rating, a claim for a TDIU will be considered part and 
parcel of the claim for benefits for the underlying disability.  
Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  As the 
evidence suggests that the appellant is unemployed due, at least 
in part, to symptoms of his service-connected left knee 
disability, the issue of entitlement to a TDIU has been raised.  
Therefore, as the Board has jurisdiction over such issue as part 
and parcel of the appellant's initial rating claim, it has been 
listed on the first page of this decision.  However, the Board 
finds that further development of the appellant's TDIU claim is 
necessary.  Therefore, the issue of entitlement to a TDIU is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, D.C.

The appellant testified before the undersigned Veterans Law Judge 
via video conference in August 2005.  A transcript of the hearing 
is of record.


FINDING OF FACT

For the entire appeal period, residuals of a left knee injury, 
postoperative with degenerative changes, are manifested by 
flexion limited to 85 degrees and extension limited to 10 degrees 
with incoordination, weakened movement, excess fatigability, 
crepitus, tenderness, chronic pain, edema, effusion, swelling, 
popping, and heat, and subjective complaints of flare-ups, giving 
way, and locking, without objective evidence of recurrent 
subluxation or lateral instability, ankylosis, dislocated 
semilunar cartilage, removal of semilunar cartilage, impairment 
of the tibia or fibula, genu recurvatum, or symptomatic scarring.


CONCLUSION OF LAW

For the entire appeal period, the criteria for an initial rating 
in excess of 20 percent for residuals of a left knee injury, 
postoperative with degenerative changes, have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 
C.F.R. §§ 4.1, 4.3, 4.7, 4.14, 4.25, 4.10, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Code 5010 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2010).  Proper VCAA notice must inform 
the claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
United States Court of Appeals for Veterans Claims (Court) held 
that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements include: 1) Veteran 
status; 2) existence of a disability; 3) a connection between the 
appellant's service and the disability; 4) degree of disability; 
and 5) effective date of the disability.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held 
that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable AOJ 
decision on the claim for VA benefits.  

The Board observes that the appellant has appealed with respect 
to the propriety of the initially assigned rating for his left 
knee disability from the original grant of service connection.  
VA's General Counsel has held that no VCAA notice is required for 
such downstream issues.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 
(May 5, 2004).  In addition, the Board notes that the Court held 
that "the statutory scheme contemplates that once a decision 
awarding service connection, a disability rating, and an 
effective date has been made, § 5103(a) notice has served its 
purpose, and its application is no longer required because the 
claim has already been substantiated."  Dingess v. Nicholson, 19 
Vet. App. 473, 490 (2006).  In this case, the appellant's claim 
for service connection for his left knee disability was granted 
and an initial rating was assigned in the December 2002 rating 
decision on appeal.  Therefore, as the appellant has appealed 
with respect to the initially assigned rating, no additional 38 
U.S.C.A. § 5103(a) notice is required because the purpose that 
the notice is intended to serve has been fulfilled.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 
21 Vet. App. 112 (2007).   

Relevant to the duty to assist, the appellant's service treatment 
and personnel records, post-service VA treatment records, Social 
Security Administration (SSA) disability records, and VA 
examination reports dated in December 2002, October 2006, and 
July 2009 are of record.  As indicated in the Introduction, the 
Board acknowledges that, while on remand, the appellant's 
original claims file was lost or misplaced.  Therefore, as 
pointed out by the appellant's representative in his November 
2010 Informal Hearing Presentation, the original documents 
surrounding the appellant's claim, i.e., the application, rating 
decision, notice of disagreement, statement of the case, and 
substantive appeal, are not of record.  However, the AOJ was able 
to retrieve service personnel records, service treatment records, 
VA treatment records, and VA examination reports relevant to the 
appellant's initial rating claim.  The Board further notes that, 
in a June 2009 letter, the AOJ informed the appellant that it was 
unable to locate his original claims file and, therefore, such 
was being rebuilt.  The appellant was given an opportunity to 
provide copies of any evidence he had previously submitted and to 
identify any VA or non-VA treatment providers who treated him for 
his left knee disability.  No response from the appellant was 
received.  Moreover, after the issuance of the August 2009 
supplemental statement of the case, the appellant indicated later 
the same month that he had no other information or evidence to 
submit.  Therefore, while the appellant's original claims file 
was lost or misplaced, the Board finds that the AOJ has taken all 
appropriate steps to rebuild the file and has properly informed 
the appellant that he may resubmit any evidence.  As such, in the 
circumstances of this case, the Board finds that no prejudice 
results to the appellant in proceeding in the adjudication of his 
initial rating claim. 

Additionally, the appellant has not identified any additional, 
outstanding records necessary to decide his pending appeal.  In 
this regard, the appellant identified private treatment from the 
White River Rural Health Center, Dr. Williams, and Dr. Green at 
his August 2005 Board hearing.  Therefore, in November 2005, the 
Board directed that the AOJ contact the appellant to obtain the 
names and addresses of all medical care providers, VA and non-VA, 
who have treated him for his left knee disability and, 
thereafter, to obtain such identified records, to include those 
from the White River Rural Health Center, Dr. Williams, and Dr. 
Green.  Thereafter, in a December 2005 letter, the AOJ requested 
that the appellant complete and return authorization forms for 
such treatment providers.  In a subsequent, undated letter, the 
appellant was informed that the AOJ had not received a response 
regarding the initial request that he provide authorization forms 
for the White River Rural Health Center, Dr. Williams, and Dr. 
Green.  Additionally, in a June 2009 letter, the appellant was 
advised that the AOJ was unable to locate his claims file and was 
again requested to submit any evidence, to include authorization 
forms for any medical provider who has treated him.  To date, no 
response to the appellant has been received.  Moreover, in 
response to the August 2009 supplemental statement of the case, 
he indicated that he had no other information or evidence to 
submit.  The duty to assist in the development and adjudication 
of a claim is not a one-way street.  Wamhoff v. Brown, 8 Vet. 
App. 517, 522 (1996).  If a claimant wishes help, he cannot 
passively wait for it in circumstances where he may or should 
have evidence that is essential in obtaining the putative 
evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193, 
reconsideration denied, 1 Vet. App. 406 (1991) (per curiam).  
Therefore, the Board finds that VA has satisfied its duty to 
assist in this regard.

The appellant has also been afforded VA examinations in December 
2002, October 2006, and July 2009 in order adjudicate his initial 
rating claim.  As indicated in the Board's November 2005 remand, 
the December 2002 VA examination did not fully consider the 
criteria as articulated in DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Therefore, the claim was remanded in order to afford the 
appellant another VA examination so as to adequately consider 
such criteria as well as to assess the current severity of his 
left knee disability.  The Board finds that the October 2006 VA 
examination substantially complied with such remand directives.  
Moreover, the appellant was afforded another VA examination in 
July 2009.  Relevant to the October 2006 and July 2009 VA 
examinations, neither the appellant nor his representative have 
argued that such examinations are inadequate for rating purposes.   

Therefore, as the Board remanded the appellant's initial rating 
claim in November 2005 in order to obtain SSA records and private 
treatment records as well as afford him a VA examination and such 
directives have been substantially complied with, no further 
action is necessary in this regard.  See D'Aries, supra.

Thus, the Board finds that VA has fully satisfied the duty to 
assist.  In the circumstances of this case, additional efforts to 
assist or notify the appellant in accordance with the VCAA would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 
540, 546 (1991) (strict adherence to requirements of the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a particular 
case; such adherence would result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the appellant 
are to be avoided).  VA has satisfied its duty to inform and 
assist the appellant at every stage in this case, at least 
insofar as any errors committed were not harmful to the essential 
fairness of the proceeding.  Therefore, he will not be prejudiced 
as a result of the Board proceeding to the merits of his claim.

II.  Analysis

Disability ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities, found in 38 
C.F.R., Part 4.  The rating schedule is primarily a guide in the 
evaluation of disability resulting from all types of diseases and 
injuries encountered as a result of or incident to military 
service.  The ratings are intended to compensate, as far as can 
practicably be determined, the average impairment of earning 
capacity resulting from such diseases and injuries and their 
residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria for that rating.  
Otherwise the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  All benefit of the doubt will be resolved in the 
appellant's favor.  38 C.F.R. 
§ 4.3.

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all disability 
ratings are then combined in accordance with 38 C.F.R. § 4.25.  
Pyramiding, the evaluation of the same disability, or the same 
manifestation of a disability, under different diagnostic codes, 
is to be avoided when rating an appellant's service-connected 
disabilities.  38 C.F.R. § 4.14.  It is possible for an appellant 
to have separate and distinct manifestations from the same injury 
which would permit rating under several diagnostic codes, 
however, the critical element in permitting the assignment of 
several ratings under various diagnostic codes is that none of 
the symptomatology for any one of the conditions is duplicative 
or overlapping with the symptomatology of the other condition.  
See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

Where the evidence contains factual findings that demonstrate 
distinct time periods in which the service-connected disability 
exhibits symptoms that would warrant different evaluations during 
the course of the appeal, the assignment of staged ratings is 
appropriate.  Fenderson v. West, 12 Vet. App. 119 (1999).  

In determining the degree of limitation of motion, the provisions 
of 38 C.F.R. 
§§ 4.10, 4.40, and 4.45 are for consideration.  See DeLuca, 
supra.

The basis of disability evaluation is the ability of the body as 
a whole, or of the psyche, or of a system or organ of the body to 
function under the ordinary conditions of daily life including 
employment.  38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, to 
perform the normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance.  
Functional loss may be due to the absence or deformity of 
structures or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior in undertaking the motion. Weakness is as important as 
limitation of motion, and a part that becomes painful on use must 
be regarded as seriously disabled.  38 C.F.R. § 4.40.

With respect to joints, in particular, the factors of disability 
reside in reductions of normal excursion of movements in 
different planes.  Inquiry will be directed to more or less than 
normal movement, weakened movement, excess fatigability, 
incoordination, pain on movement, swelling, deformity or atrophy 
of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, as 
entitled to at least the minimum compensable rating for the 
joint.  38 C.F.R. § 4.59.

The appellant's residuals of a left knee injury, postoperative 
with degenerative changes, is currently evaluated as 20 percent 
disabling pursuant to 38 C.F.R. 
§ 4.71a, Diagnostic Code 5010.  At his August 2005 Board hearing 
and in documents of record, the appellant contends that he is 
entitled to a higher initial rating because such disability is 
more severe than the currently assigned rating.  Therefore, he 
argues that an initial rating in excess of 20 percent is 
warranted for his left knee disability.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5010, arthritis due to 
trauma that is substantiated by X-ray findings is rated under the 
rating criteria for degenerative arthritis.

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the appropriate 
diagnostic code(s) for the specific joint(s) involved.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003.  When, however, the limitation of 
motion of the specific joint(s) involved is noncompensable under 
the appropriate diagnostic code(s), a 10 percent rating is for 
application for each such major joint or group of minor joints 
affected by limitation of motion, to be combined, not added under 
Diagnostic Code 5003.  Limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm or 
satisfactory evidence of painful motion.  In the absence of 
limitation of motion, a 10 percent evaluation is warranted if 
there is X- ray evidence of involvement of two or more major 
joints or two or more minor joint groups and a 20 percent 
evaluation is authorized if there is X-ray evidence of 
involvement of two or more major joints or two or more minor 
joint groups and there are occasional incapacitating 
exacerbations.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

Normal range of knee motion is 140 degrees of flexion and zero 
degrees of extension.  38 C.F.R. § 4.71, Plate II.

Limitation of motion of the knee is contemplated in 38 C.F.R. § 
4.71a, Diagnostic Codes 5260 and 5261.  Diagnostic Code 5260 
provides for a zero percent evaluation where flexion of the leg 
is only limited to 60 degrees.  For a 10 percent evaluation, 
flexion must be limited to 45 degrees.  For a 20 percent 
evaluation is warranted where flexion is limited to 30 degrees.  
A 30 percent evaluation may be assigned where flexion is limited 
to 15 degrees.  

Diagnostic Code 5261 provides for a zero percent evaluation where 
extension of the leg is limited to five degrees.  A 10 percent 
evaluation requires extension limited to 10 degrees.  A 20 
percent evaluation is warranted where extension is limited to 15 
degrees.  A 30 percent evaluation may be assigned where the 
evidence shows extension limited to 20 degrees.  For a 40 percent 
evaluation, extension must be limited to 30 degrees.  And 
finally, where extension is limited to 45 degrees a 50 percent 
evaluation may be assigned.  38 C.F.R. § 4.71a, Diagnostic Codes 
5260, 5261.

38 C.F.R. § 4.71a, Diagnostic Code 5257 provides for assignment 
of a 10 percent rating when there is slight recurrent subluxation 
or lateral instability, a 20 percent rating when there is 
moderate recurrent subluxation or lateral instability, and a 30 
percent evaluation for severe knee impairment with recurrent 
subluxation or lateral instability.

VA's General Counsel has stated that when a knee disorder is 
rated under 38 C.F.R. § 4.71a, Diagnostic Code 5257 and an 
appellant also has limitation of knee motion which at least meets 
the criteria for a noncompensable evaluation under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5260 or 5261, separate evaluations may 
be assigned for arthritis with limitation of motion and for 
instability.  However, General Counsel stated that if an 
appellant does not meet the criteria for a noncompensable rating 
under either Diagnostic Code 5260 or Diagnostic Code 5261, there 
is no additional disability for which a separate rating for 
arthritis may be assigned.  VAOPGCPREC 23-97 (July 1, 1997), 
published at 62 Fed. Reg. 63,604 (1997).  If a rating is assigned 
under the provisions for other knee impairment (38 C.F.R. § 
4.71a, Code 5257) a separate 10 percent rating may be assigned 
where some limitation of motion, albeit noncompensable, has been 
demonstrated.  See VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 (1998).

VA's General Counsel has also stated that separate ratings under 
Diagnostic Code 5260 (limitation of flexion of the leg) and 
Diagnostic Code 5261 (limitation of extension of the leg) may be 
assigned for disability of the same joint.  VAOPGCPREC 9-04 
(September 17, 2004), published at 69 Fed. Reg. 59,990 (2004).

For the reasons discussed below, the Board finds that, for the 
entire appeal period, the appellant is not entitled to an initial 
rating in excess of 20 percent for his left knee disability.  
Specifically, the Board finds that such disability is manifested 
by flexion limited to 85 degrees and extension limited to 10 
degrees with incoordination, weakened movement, excess 
fatigability, crepitus, tenderness, chronic pain, edema, 
effusion, swelling, popping, and heat, and subjective complaints 
of flare-ups, giving way, and locking, without objective evidence 
of recurrent subluxation or lateral instability, ankylosis, 
dislocated semilunar cartilage, removal of semilunar cartilage, 
impairment of the tibia or fibula, genu recurvatum, or 
symptomatic scarring.

Specifically, SSA records, to include private treatment records, 
and VA treatment records reflect complaints and treatment for the 
appellant's left knee disability.  November 2003 and December 
2004 X-rays revealed degenerative changes.  Likewise, a February 
2005 X-ray showed severe degenerative joint disease of the left 
knee without effusion or deformity.  

At the December 2002 VA examination, the appellant complained of 
constant knee pain with increased pain with activities and 
weather changes.  The knee did not lock or give way.  It was 
noted that the appellant had arthroscopic surgery in 1989.  He 
had swelling of the knee daily.  The appellant did not use a 
brace when pain occurred.  Upon physical examination, there were 
well-healed, nontender, anterior arthroscopic scars.  The 
appellant could extend to 10 degrees and flex to 90 degrees with 
marked crepitus and generalized tenderness.  The examiner noted 
that range of motion value was given correspondent to the 
appellant's report of onset of pain.  Slight edema was noted 
throughout the examination.  There was no effusion or deformity.  
Ligaments appeared intact.  The appellant ambulated with a 
moderate limp and was unable to squat.  

An October 2006 VA examination report reflects that May 2006 X-
rays revealed changes of degenerative osteoarthritis with 
spurring along the patellar surface and narrowing of the lateral 
compartment of the left knee.  The appellant complained of 
chronic left knee pain on a daily basis and, for the prior year, 
had been walking with a cane.  The examiner noted that the 
appellant did not have flare-ups.  The appellant could not do 
much walking, was unable to run and squat, and had trouble 
kneeling.  With repetitive use of the knee, it tended to pop.  
The examiner noted that the appellant would have an increase in 
pain, but he could not estimate any loss in range of motion 
without conjecture.

Upon physical examination, the appellant walked with a cane and 
had a slight limp favoring the left leg, but did not use a brace.  
The left knee had some tenderness to palpation over the medial 
joint line and lateral joint line particularly.  He had mild 
swelling and effusion of the suprapatellar bursa.  The appellant 
had severe crepitus involving the knee joint on manipulation of 
the knee.  He could extend the knee to zero degrees and flex to 
90 degrees.  With repetitive movement of the left knee, the 
appellant's flexion was reduced from 90 degrees to 85 degrees.  
He had considerable pain in going through range of motion 
exercises of the knee and such pain increased with resistance to 
flexion or extension.  The examiner noted that the appellant 
could still achieve the same range of motion, but it was quite 
painful.  His functional impairment was limited in that, with 
repetitive use of the knee, his flexion was reduced from 90 
degrees to 85 degrees.  There was no ankylosis, instability, or 
subluxation.  The knee popped and there was crepitus, but it did 
not lock upon examination.  

At the July 2009 VA examination, the appellant complained of 
discomfort, pain, locking, giving out, and swelling of his left 
knee.  The examiner noted that he underwent arthroscopic surgery 
where debridement was done in 1989.  Upon physical examination, 
he walked with a waddling gait with pain in both knees with every 
step, worse on the left, and used a brace.  The appellant 
squatted to 80, 85, and 90 degrees with pain at the extreme each 
time.  His supine motion was zero to 100 degrees on the left.  
Skin was intact and there was a healed arthroscopic fold present 
on the left knee.  There was marked patellofemoral crepitation 
and slight heat present.  The appellant's knee was stable and 
neurovascularly intact.  X-rays revealed flattening, narrowing, 
spurring, and roughing on the femoral condyles.  The examiner 
noted that the appellant demonstrated incoordination, weakened 
movement, and excess fatigability that would have a major 
functional impact on his mobility.  He stated that a big part of 
such was his massive weight with his body mass index over 50 and 
morbid obesity.  The appellant showed additional limitations with 
repetitive testing.  The examiner also noted that the appellant 
described flare-ups, but, as he did not see him during them, he 
could not comment on them.  The appellant had no ankylosis in the 
knee.  He had moderately severe degenerative arthritis, but did 
not have any instability or subluxation.  The examiner observed 
that the appellant's knee locked fairly frequently, at least once 
a week per his self-report, and had effusion of mild degrees, 
which was present on examination.  

The Board initially notes that the appellant has degenerative 
arthritis, confirmed by X-ray findings.  As indicated previously, 
he has been rated under Diagnostic Code 5010, which provides that 
traumatic arthritis be rated as degenerative arthritis under 
Diagnostic Code 5003.  Additionally, Diagnostic Code 5003 
provides that arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the appropriate 
diagnostic code(s) for the specific joint involved.  When, 
however, the limitation of motion of the specific joint is 
noncompensable under the appropriate diagnostic codes, such 
disability may be rated under Diagnostic Code 5003.  In the 
instant case, as the appellant meets the criteria for a 10 
percent rating under Diagnostic Code 5261 pertinent to limitation 
of extension, a separate or higher rating under Diagnostic Code 
5003 is not warranted.  As such, the Board has considered whether 
the appellant is entitled to a higher or separate rating under 
alternate Diagnostic Codes.

Under Diagnostic Code 5260, a zero percent evaluation is assigned 
where flexion of the leg is limited to 60 degrees.  Flexion must 
be limited to 45, 30, or 15 degrees in order to warrant a 10, 20, 
or 30 percent rating, respectively.  However, the evidence shows 
that, during the course of the appeal, the appellant's flexion 
has been limited to 85 degrees, at most, even in consideration of 
pain on motion, motion with resistance, and repetitive motion as 
exhibited at the October 2006 VA examination.  Additionally, at 
the July 2009 VA examination, the examiner noted that the 
appellant had flare-ups, incoordination, weakened movement, and 
excess fatigability that had a major functional impact on his 
mobility; however, he had flexion to 100 degrees on range of 
motion testing.  Therefore, even in consideration of the 
appellant's pain on motion, motion with resistance, repetitive 
motion, flare-ups, incoordination, weakened movement, and excess 
fatigability, he does not meet the criteria for a higher 
evaluation under Diagnostic Code 5260.  See DeLuca, supra.

Diagnostic Code 5261 provides for a 10 percent evaluation where 
extension of the leg is limited to 10 degrees.  Extension must be 
limited to 15 or 20 degrees in order to warrant a 20 or 30 
percent rating, respectively.  The evidence of record fails to 
demonstrate any limitation of extension beyond 10 percent, as 
range of motion testing during the entire appeal period 
consistently revealed extension to zero degrees, except at the 
December 2002 VA examination where he had extension to 10 
degrees.  Moreover, at the October 2006 VA examination, while the 
examiner noted that pain on motion, motion with resistance, and 
repetitive motion reduced the appellant's range of motion, he 
still had extension to zero degrees.  Moreover, as indicated in 
the preceding paragraph, while the appellant experienced flare-
ups, incoordination, weakened movement, and excess fatigability 
at the July 2009 VA examination, there did not appear to be any 
additional impairment in regard to range of motion of his left 
knee.  See DeLuca, supra.  As such, the appellant does not meet 
the criteria for an evaluation in excess of 20 percent under 
Diagnostic Code 5261.  Additionally, as the appellant does not 
meet the criteria for a compensable rating under Diagnostic Code 
5260, he is not entitled to separate ratings under Diagnostic 
Codes 5260 and 5261.  Thus, VAOPGCPREC 9-04 is not applicable.

The Board has further considered whether the appellant is 
entitled to a higher or separate rating under Diagnostic Code 
5257.  See VAOPGCPREC 23-97; VAOPGCPREC 9-98.  However, while the 
evidence reflects subjective complaints of locking and giving 
out, the objective evidence shows that the appellant's left knee 
is stable.  Specifically, upon examination in December 2002, his 
ligaments were found to be stable.  Additionally, in October 
2006, and July 2009, the examiner found no instability or 
subluxation of the left knee.  Therefore, absent objective 
evidence of instability or subluxation, the Board finds that the 
appellant is not entitled to a higher or separate rating under 
Diagnostic Code 5257.

The record reflects that, as noted at the July 2009 VA 
examination, the appellant underwent arthroscopic surgery where 
debridement was done in 1989.  As such, the Board has considered 
whether he is entitled to a higher or separate rating for his 
left knee disability under Diagnostic Codes relevant to removal 
or dislocation of semilunar cartilage.

38 C.F.R. § 4.71a, Diagnostic Code 5259 provides for the 
assignment of a maximum 10 percent rating based on symptomatic 
removal of the semilunar cartilage.  The Board acknowledges the 
appellant's left knee to be symptomatic; however, such symptoms 
consisting primarily of painful, limited motion are included in 
his current 20 percent rating assigned under Diagnostic Code 
5010.  Moreover, pursuant to VAOPGCPREC 9-98, limitation of 
motion is contemplated in Diagnostic Code 5259, pertinent to the 
removal of the semilunar cartilage or meniscus.  The opinion 
finds that such removal may resolve restriction of movement 
caused by tears and displacements of the menisci; however, the 
procedure may result in complications such as reflex sympathetic 
dystrophy, which can produce loss of motion.  Therefore, the 
opinion states that limitation of motion is a relevant 
consideration under Diagnostic Code 5259.  As such, to assign a 
separate 10 percent rating under Diagnostic Code 5259 would thus 
doubly compensate the appellant for the same symptoms already 
considered and violate the rule against pyramiding.  See 38 
C.F.R. § 4.14; Esteban, supra.  Therefore, the Board finds that 
the appellant is not entitled to a separate rating under 
Diagnostic Code 5259.

The rating schedule also provides that dislocation of semilunar 
cartilage, with frequent episodes of "locking," pain, and 
effusion into the joint, warrants a 20 percent evaluation.  38 
C.F.R. § 4.71a, Diagnostic Code 5258.  While the appellant 
underwent arthroscopic surgery where debridement was done in 
1989, the evidence of record during the appeal period fails to 
reflect that he currently has dislocation of semilunar cartilage.  
Moreover, his symptoms of subjective complaints of locking, pain, 
and effusion are contemplated in his 20 percent rating under 
Diagnostic Code 5010.  Therefore, to assign a separate 20 percent 
rating under Diagnostic Code 5258 would thus doubly compensate 
the appellant for the same symptoms already considered and 
violate the rule against pyramiding.  See 38 C.F.R. § 4.14; 
Esteban, supra.  Therefore, the Board finds that the appellant is 
not entitled to a separate rating under Diagnostic Code 5258. 

Additionally, as the evidence of record fails to demonstrate 
ankylosis, impairment of the tibia or fibula, or genu recurvatum, 
the appellant is not entitled to a higher or separate rating 
under Diagnostic Codes 5256, 5262, or 5263, respectively.

The Board also notes that, as the appellant had surgery on his 
left knee, he has residual scarring.  Such scarring has been 
described as well healed and nontender.  Therefore, there is no 
indication that a separate rating for residual scarring is 
warranted.

The Board has considered whether staged ratings under Fenderson, 
supra, are appropriate for the appellant's service-connected left 
knee disability; however, the Board finds that his symptomatology 
has been stable throughout the appeal period. Therefore, 
assigning staged ratings for such disability is not warranted.

Additionally, the Board has contemplated whether the case should 
be referred for extra-schedular consideration.  An extra-
schedular disability rating is warranted if the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization that application of the 
regular schedular standards would be impracticable.  38 C.F.R. § 
3.321(b)(1).  

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court 
explained how the provisions of 38 C.F.R. § 3.321 are applied.  
Specifically, the Court stated that the determination of whether 
a claimant is entitled to an extra-schedular rating under 
§ 3.321 is a three-step inquiry.  First, it must be determined 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  In this regard, the 
Court indicated that there must be a comparison between the level 
of severity and symptomatology of the claimant's service-
connected disability with the established criteria found in the 
rating schedule for that disability.  Under the approach 
prescribed by VA, if the criteria reasonably describe the 
claimant's disability level and symptomatology, then the 
claimant's disability picture is contemplated by the rating 
schedule, the assigned schedular evaluation is, therefore, 
adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the 
claimant's level of disability and symptomatology and is found 
inadequate, the RO or Board must determine whether the claimant's 
exceptional disability picture exhibits other related factors 
such as "marked interference with employment" and "frequent 
periods of hospitalization."  Third, when an analysis of the 
first two steps reveals that the rating schedule is inadequate to 
evaluate a claimant's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether, to accord justice, the claimant's disability picture 
requires the assignment of an extra-schedular rating.  Id.

The Board has carefully compared the level of severity and 
symptomatology of the appellant's service-connected left knee 
disability with the established criteria found in the rating 
schedule.  The Board finds that the appellant's left knee 
symptomatology is fully addressed by the rating criteria under 
which such disability is rated.  There are no additional symptoms 
of his left knee disability that are not addressed by the rating 
schedule.  Therefore, the Board finds that the rating criteria 
reasonably describes the appellant's disability level and 
symptomatology for his service-connected disability.  
Consequently, the Board concludes that referral of this case for 
consideration of an extra-schedular rating is not warranted.  
Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996).  

Although the evidence of record does not support a total 
schedular disability rating, as noted above, a claim for a TDIU 
has been raised by the record.  See Rice, 22 Vet. App. 453-54.  
As the TDIU aspect of the appellant's claim is being for remanded 
for further development, it is unnecessary to discuss this issue 
further at this time.

The Board has also considered the applicability of the benefit of 
the doubt doctrine.  However, the preponderance of the evidence 
is against the appellant's claim for an initial rating in excess 
of 20 percent for his left knee disability.  Therefore, the 
benefit of the doubt doctrine is not applicable in the instant 
appeal and his initial rating claim must be denied.  38 U.S.C.A. 
§ 5107; 38 C.F.R. §§ 4.3, 4.7.


ORDER

An initial rating in excess of 20 percent for residuals of a left 
knee injury, postoperative with degenerative changes, is denied.


REMAND

As noted in the Introduction, when evidence of unemployability is 
submitted during the course of an appeal from an assigned 
disability rating, a claim for a TDIU will be considered part and 
parcel of the claim for benefits for the underlying disability.  
Rice, 22 Vet. App. at 453-54.  Here, the evidence suggests that 
the appellant is unemployed due, at least in part, to symptoms of 
his service-connected left knee disability.  In this regard, at 
his August 2005 Board hearing, he testified that his left knee 
disability negatively impacted his ability to work and he stopped 
working in June 2003.  Additionally, SSA records show that the 
appellant was determined to be unemployable as of August 2004 due 
to a primary diagnosis of bilateral knee osteoarthritis.   
Accordingly, the issue of entitlement to a TDIU has been raised 
by the evidence of record in this case.  While the Board has 
jurisdiction over such issue as part and parcel of the 
appellant's initial rating claim, further development is 
necessary for a fair adjudication of the TDIU aspect of such 
claim.  

Upon remand, the AOJ should conduct all appropriate development, 
to include ascertaining whether the appellant is service-
connected for any disability or disabilities in addition to his 
left knee disability, affording the appellant proper notice under 
the VCAA, obtaining any pertinent treatment records, and 
affording him a VA examination so as to determine the effect his 
service-connected disabilities, to specifically include his left 
knee disability, has on his employability.  After all appropriate 
development has been completed, the appellant's TDIU claim should 
be adjudicated based on all evidence of record.  

Accordingly, the case is REMANDED for the following action:

1.  Utilizing any appropriate resource, 
determine whether the appellant is service-
connected for any disability or disabilities 
in addition to his left knee disability.

2.  The appellant should be provided with 
proper VCAA notice regarding the evidence and 
information necessary to substantiate his 
TDIU claim, to include the evidence and 
information necessary to establish an 
effective date in accordance with 
Dingess/Hartman, supra.

3.  Request that the appellant identify any 
outstanding VA or private treatment records 
pertaining to his service-connected 
disabilities, to specifically include his 
left knee disability.  After securing any 
necessary authorization from him, obtain 
copies of any records the appellant 
identifies, to include any outstanding VA 
treatment records from the Little Rock, 
Arkansas, VA Medical Center dated from April 
2009 to the present.  All reasonable attempts 
should be made to obtain such records.  If 
any records cannot be obtained after 
reasonable efforts have been made, issue a 
formal determination that such records do not 
exist or that further efforts to obtain such 
records would be futile, which should be 
documented in the claims file.  The appellant 
must be notified of the attempts made and why 
further attempts would be futile, and allowed 
the opportunity to provide such records, as 
provided in 38 U.S.C.A. § 5103A(b)(2) and 
38 C.F.R. § 3.159(e).

4.  After the above development has been 
completed and all outstanding treatment 
records have been associated with the claims 
file, the appellant should be scheduled for 
an examination with an appropriate medical 
professional to obtain an opinion regarding 
the effect(s) of his service-connected 
disabilities, to specifically include his 
left knee disability, has on his 
employability.  The entire claims file and a 
copy of this remand should be made available 
to the examiner for review, and such review 
should be noted in the examination report.  
All necessary tests and studies should be 
conducted.  The examiner should be requested 
to render an opinion as to whether the 
appellant is unable to secure or follow a 
substantially gainful occupation as a result 
of his service-connected disabilities, to 
specifically include his left knee 
disability, taking into consideration his 
level of education, special training, and 
previous work experience, but not his age or 
any impairment caused by nonservice-connected 
disabilities.  Any opinion offered must be 
accompanied by a complete rationale, which 
should reflect consideration of both the lay 
and medical evidence of record.  

5.  After completing the above, and any other 
development as may be indicated by any 
response received as a consequence of the 
actions taken in the preceding paragraphs, 
the appellant's TDIU claim should be 
readjudicated based on the entirety of the 
evidence.  If the claim remains denied, the 
appellant and his representative should be 
issued a supplemental statement of the case.  
An appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board for further 
appellate consideration, if otherwise in order.  The Board 
intimates no opinion as to the outcome of this case.  The 
appellant need take no action until so informed.  The purpose of 
this REMAND is to ensure compliance with due process 
considerations.

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be dispositive 
of the appeal.  Therefore, the appellant is hereby placed on 
notice that pursuant to 38 C.F.R. § 3.655 (2009) failure to 
cooperate by attending the requested VA examination may result in 
an adverse determination.  See Connolly v. Derwinski, 1 Vet. App. 
566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2010).



______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


